Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 1 of,42,
South ed Staiss Gours
em District of Texas

DEC 07 2020

UNITED STATES DISTRICT COURT David y, Bradiey

SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION Clerk of Cour

E. DRAKE CASE NUMBER:
Plaintiff
VS

OGD EQUIPMENT COMPANY, LLC
Defendant

PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:
COME NOW, E. Drake, hereinafter referred to as “Plaintiff” or “Drake” and

brings this action against the above Defendants as alleged herein.

I. JURISDICTION AND VENUE

1. Plaintiff invokes this Court’s jurisdiction of this action also under 42
U.S.C. §1981, 15 USC §2301, 28 U.S.C. § 1331, 1343, 49 U.S.C. §§ 32701-32711, 49
C.F.R., Sections 580.1-580.6, and Federal Trade Commission Act §§ 455.2-455. And
supplemental jurisdiction under 28 U.S.C. § 1367, over state law violations.

2. This Court has original jurisdiction over these federal claims pursuant to
28 U.S.C. §§ 1331 and 1343.

3. This Court has authority to grant the requested declaratory judgment

pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure 57.

Nea Te TT

ma spairanencnonen Sy STC

——

 

 
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 2 of 22

4. The Court has jurisdiction over Defendant OGD EQUIPMENT COMPANY,
LLC because a corporation is deemed to reside in any juridical district where it is subject
to personal jurisdiction at the time the action is commenced. 28 USC §1391(c), Peay v.
Bellsouth Med. Assistance Plan, 205 F.3d 1206, 1210 n.3 (10th Cir.2000).

5. Venue is also proper in the judicial district where corporation is doing
business. OGD EQUIPMENT COMPANY, LLC is all doing business in Oklahoma City,
Oklahoma. Subsequently, OGD EQUIPMENT COMPANY, LLC have sufficient contacts in
the state of Oklahoma for this Court to have personal jurisdiction over the above
defendant. Langton v. Cbeyond Comm., LLLC. This litigation is a diversity action and
asks a federal question.

7. Plaintiff invokes this Court’s jurisdiction of this action also under, 15 USC
§2301, 28 U.S.C. § 1331, §1332, §1343. And supplemental jurisdiction under 28 U.S.C.
§ 1367, over state law violations. When federal jurisdiction is founded upon diversity of
citizenship under 28 U.S.C.S. § 1332, the district court is bound to apply state substantive
law to plaintiff's claims. Plaintiff pleads supplemental jurisdiction under 28 U.S.C. §
1367, over state law claims. Uniform Commercial Code §2-314, 2-315.

8. This Court has jurisdiction pursuant to 28 U.S.C § 1332 because the
amount in controversy exceeds $75, 000.00, exclusive of interest and costs, and Plaintiff
and Defendants are citizens of different states, creating diversity of jurisdiction.

9. Plaintiff invokes the Court’s jurisdiction of this action under USC § 1331,
1332. Plaintiff claims federal jurisdiction pursuant to Article III § 2, which extends the

jurisdiction to cases arising under the U.S. Constitution.

o Serene nENeTTR en in:
Ae te AEN aA ATI PRE SEN

a

——

 
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 3 of 22

il. FACTUAL BACKGROUND

10. Plaintiff is a citizen of the United States. He is free to bring suits to
resolve civil disputes. The Plaintiff is of a protective class, “African American.” Such
liberty interests are protected and guaranteed to Plaintiff by the Fourteenth Amendment
to the United States Constitution and by other federal statutes.

11. This lawsuit derives from the deceptive and unethical conduct of
Defendant OGD EQUIPMENT COMPANY, LLC, hereon referred to as, “OGD.” On
November 9, 2020, Plaintiff's garage door spring broke. The Plaintiff believed that he
was contacting Overhead Door that installed his door previously.

12. However, another company by the name of OGD EQUIPMENT COMPANY,
LLC was also fisted. There is no mistake that OGD named their company close to the
original company. It is a trap to lure unsuspecting customers of the original Overhead
Door Company to do business with OGD, which is no more than a fly by night company
that has multiple locations, but no office that a consumer can come into and inquire, file a
complaint, or speak to a manager.

13. OGD charged the Plaintiff over $300.00 that other ethical companies
charge half that cost. OGD failed to provide cost for parts or labor cost. At the end of the
installation, the installer said, “You owe $300.00 plus tax,” which is double what the job
should have cost. OGD is using the name of the original Overhead Door Company to
steal from consumers.

14. Plaintiff attempted to speak with a manager at OGD, but he was told that
there were no supervisors or managers to speak with. At that time the Plaintiff was sure
that OGD was a scam company and decided to file suit for recovery of his damages.

15. Unquestionably, the actions of OGD is to overcharge consumers, and use

false adverting to lure consumers into doing business with them when many consumers

 
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 4 of 22

most likely believe that OGD is in fact, the original Overhead Door Company. OGD has
committed fraud and deceptive trade practices and other offenses against the Plaintiff.

16. This is an action for fraudulent misrepresentation suffered by the Plaintiff
as a direct and proximate result of the Defendant OGD EQUIPMENT COMPANY, LLC for

deceptive trade practices, unfair trade practices, fraud and other causes of actions.

FIRST CAUSE OF ACTION
COUNT 1. OMMON-LAW FRAUD

17. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

18. Defendants OGD EQUIPMENT COMPANY, LLC committed common-law
fraud causing Plaintiff to sustain compensable damages. Defendant OGD EQUIPMENT
COMPANY, LLC made false misrepresentations to Plaintiff and hide cost of the
equipment and labor cost in charging the Plaintiff for the installation of a simple spring
that supports his garage door.

19. Each of these misrepresentations was made with knowledge of its falsity
or was made recklessly, without any knowledge of the truth, and as a positive assertion or
carried and carried out against the Plaintiff. Each of the misrepresentations was made
with the intention that it should be acted on by Plaintiff. Plaintiff relied on each of the
misrepresentations and thereby suffered injury.

20. The above-described acts constitute concealment or mission by OGD

EQUIPMENT COMPANY, LLC of the following material facts:

Take at te BE at he ad

 

 

 
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 5 of 22

1). That OGD failed and intentionally did not disclose the cost of the part,
even when the Plaintiff inquired about the cost, OGD employee said it will
be minimum;

2). That OGD failed and intentionally did not disclose their labor cost, even
when the Plaintiff inquired about their labor cost, OGD employee said the
labor cost will be minimum;

3). That an OGD representative signed the Plaintiff's name to documents
without the Plaintiff's approval or consent;

4). That OGD overcharged the Plaintiff for services that the Plaintiff could
have had installed for half the price;

21. The failures by Defendant OGD EQUIPMENT COMPANY, LLC to disclose
material facts include but not limited to the above failures items 1 through 3.

22. On information and belief Defendant OGD EQUIPMENT COMPANY, LLC
made the above-described misrepresentations, concealments and omissions of material
facts with knowledge of heir falsity or with reckless disregard of the truth.

23. The above-described actions were committed by Defendant OGD
EQUIPMENT COMPANY, LLC willfully, wantonly, and with disregard for the truth and the
rights of the Plaintiff.

24. On information and belief OGD EQUIPMENT COMPANY, LLC intended
that the Plaintiff rely upon the above-described misrepresentations, concealments and
omissions.

25. The Plaintiff was only able to discover that OGD had committed fraud
after their representative charged double the amount that any other company would have

charged for the same job.

 

 
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 6 of 22

26. Plaintiff relied on the above-described representations, concealments and
omissions of OGD EQUIPMENT COMPANY, LLC, and suffered the damage described in
this compliant as a proximate result thereof.

27. Based on the fraud committed by Defendant OGD EQUIPMENT
COMPANY, LLC. Plaintiff is entitled to, and hereby requests a judgment against
Defendant OGD, jointly and severally, for actual damages, exemplary damages, costs,
pre-judgment interest, post-judgment interest, all in amounts to be determined in

accordance with applicable law.

SECOND CAUSE OF ACTION
COUNT 2. FRAUD BY NONDISCLOSURE AND MISREPRESENTATION

28. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

29. At all times relevant hereto, Defendant OGD EQUIPMENT COMPANY,
LLC breached the aforesaid duty of disclosure by representing, either affirmatively or by
omission, of the cost of the parts and labor prior to starting the job for the Plaintiff.

30. Defendant OGD concealed from the Plaintiff and or failed to disclose
certain facts to the Plaintiff. Defendant had a duty to disclose these facts to the Plaintiff
per state and federal laws. These facts were material and Defendant knew that Plaintiff

was ignorant of such facts and Plaintiff did not have an equal opportunity to discover

 

peep ncn NEST

Ha a SE RELY PAPC EM NE IEE RR TE SD a OE

nA

 
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 7 of 22

such facts until after the installation of the job. Defendants OGD EQUIPMENT COMPANY,
LLC was deliberately silent when they had a duty to speak and delayed and or covered up
their ridiculously high cost until after the job was finished.

31. By failing to disclose such facts, Defendant OGD intended to induce
Plaintiff to take some action or reframe from acting. Plaintiff relied on Defendants’ non-
disclosure and Plaintiff was injured as of these undisclosed facts. Specifically, Defendant
OGD EQUIPMENT COMPANY, LLC remained silent as to the cost of parts and labor to
induce the Plaintiff to allow them to do the job.

32. Defendants OGD EQUIPMENT COMPANY, LLC made the aforesaid
representations, knowing the same to be false or with reckless disregard as to whether
they were true or false or, alternatively, innocently but with the intent that Plaintiff rely
on same.

33. Plaintiff reasonably relied on Defendant OGD representations to his
detriment as herein before alleged.

34. Defendant OGD EQUIPMENT COMPANY, LLC benefited from Plaintiffs’
reliance. OGD EQUIPMENT COMPANY, LLC is using the name of a reputable company
that has a good client established to lure people into their trap of deceptive and fraudulent
actions.

35. As a result, Plaintiff was damaged and injured. Based on the fraud by
nondisclosure committed by Defendant OGD EQUIPMENT COMPANY, LLC, Plaintiff is
entitled to, and hereby requests, a judgment against Defendant, jointly and severally, for
actual damages, exemplary damages, costs, pre-judgment interest, post-judgment interest,

all in amounts to be determined in accordance with applicable law.

 

 
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 8 of 22

36. | Defendants OGD EQUIPMENT COMPANY, LLC violated the duty owed to
Plaintiff by failing to exercise reasonable care and competence. Defendant OGD
EQUIPMENT COMPANY, LLC supplied the false information for the Plaintiff's benefit and
guidance, knowing that Plaintiff would in fact rely on it.

37. The Plaintiff reasonably justifiably relied on the false information and
assurances provided by the Defendant OGD EQUIPMENT COMPANY, LLC. The fore-
going acts and omissions described above of the Defendant OGD EQUIPMENT
COMPANY, LLC, taken separately or collectively, constitute a direct and proximate cause

of the Plaintiff's injuries and damages.

THIRD CAUSE OF ACTION

COUNT 3. CONSTRUCTIVE FRAUD

38. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

39. Defendant OGD committed constructive fraud against the Plaintiff
because of the following reasons: 1). Defendant OGD had a fiduciary or confidential
relationship with Plaintiffs that gave rise to a legal or equitable duty; 2) Defendant OGD
breached that duty; (3) the breach was intended to deceive Plaintiff, which violates public
or private confidences, or injures public interests; and (4) the breach induced detrimental
and justifiable reliance. Dawson, 163 P.3d at 1057-58 (citing Lasley v. Helms, 179 Ariz.

589, 880 P.2d 1135, 1137 (Ariz. Ct. App. 1994), Assilzadeh v. Cal. Fed. Bank, 82 Cal.

 

 
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 9 of 22

App. 4th 399, 98 Cal. Rptr.2d 176, 184 (Cal. 2000), In re McDonnell’s Estate, 65 Ariz.
248, 179 P.2d 238, 241 (Ariz. 1947)). Most importantly, no showing of "intent to deceive
or dishonesty of purpose” is required. See Lasley, 880 P.2d at 1138. On OGD’s web-page
as seen in Exhibit 1, it make consumers believe that Defendant has an office that a
person can visit, if necessary to file a complaint or to follow up with a problem.
However, the Plaintiff was informed that there isn’t an office for a consumer to visit. In
fact, the Plaintiff was informed that there wasn’t even a manager to speak with about his
complaint of fraud, deceptive and unfair practices.

39. Plaintiff therefore is eligible for punitive damages against Defendant OGD
EQUIPMENT COMPANY, LLC for the following reasons: (1) OGD EQUIPMENT
COMPANY, LLC acted with the intent to injure Plaintiff; (2) OGD EQUIPMENT
COMPANY, LLC consciously pursued a course of conduct knowing that it created a
substantial risk of significant harm the Plaintiff; (3) OGD EQUIPMENT COMPANY, LLC
was motivated by spite, actual malice, or intent to defraud; or (4) OGD acted with

conscious and deliberate disregard of the interests and rights of others.

FOURTH CAUSE OF ACTION

COUNT 4. DECEPTIVE AND UNFAIR TRADE PRACTICES

40. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

41. Pursuant to Oklahoma state laws and federal laws, Plaintiff pleads a cause
of action against Defendant OGD EQUIPMENT COMPANY, LLC its agents,

representatives, employees, installer contractors, and partners for deceptive and unfair

trade practices.

 

papa tepereei ee

TIO RS eerie eereet ey
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 10 of 22

43. The Plaintiff is a ‘consumer’ as defined under the Texas Deceptive Trade

Practices Act and the Texas Business & Com. Code § 17.45 (4) in that he sought to
purchase an automobile from the Defendants Niello. The Defendants engaged in acts or
practices declared unlawful by Texas Business & Com. § 17.41 et seq. (the “TDTPA”

Texas Deceptive Trade Practice Act). Plaintiff further shows as follows:

f. Defendants OGD EQUIPMENT COMPANY, LLC, its partners, agents, and its
representative’s actions were deceptive when they failed to disclose to the Plaintiff
their labor cost and the cost for the parts for repair. Defendants OGD knew or
should have known that they were defrauding consumers across state lines—such as
the Plaintiff. Thus, OGD is guilty of an ‘Unconscionable Acts,’ of exposing Drake
and other consumers to such risks for profit. This type of action is a violation under
Okla. Stat. Ann. tit. 15, §§ 753, 752(14) allows for damages.

. The actions of Defendant OGD, its partners, agents, employees, contract installers,
and representatives were unfair and deceptive practices and evasive against the
Plaintiff, which caused the Plaintiff injuries through their reckless, intentional, and
negligent conduct of failing to provide the cost for their labor and parts. Defendant
OGD first is deceptive by using a similar name as a reputable company to lure
consumers into their deceit and deceptive acts. The breach was a producing cause of
the Plaintiffs damages. In fact, "[e]ven a truthful statement may be deceptive if it
has a capacity or tendency to deceive.” The capacity to deceive can be found
without a finding that anyone has actually been deceived, State ex rel. Mcleod v.
Brown, 294 S.E. 2d 781, 783. Texas Deceptive Trade Practices, under § 17.46.

DECEPTIVE TRADE PRACTICES UNLAWFUL. (a) F alse, misleading, or

10

nace MALTS EC TUR Am

(ode ATR mia cae etn wap
Case 4:20-cv-04268 Document 1 Filed on 12/11/20 in TXSD Page 11 of 22

deceptive acts or practices in the conduct of any trade or commerce are hereby
declared unlawful and are subject to action by the consumer protection division
under Sections 17.47, 17.58, 17.60, and 17.61.

h. Texas state laws broadly prohibits unfair and deceptive practices “in the conduct
of” a consumer transaction, which is defined as “the sale, purchase, lease, or rental

of goods, services, or property, real or personal, primarily for personal, family, or

 

household purposes.” The court in, Garner v. Academy Collection Service, Inc.,
2005 WL 643680, held that issuance of a credit card was a consumer transaction

because it involved the sale and purchase of a service, i.e. the extension of credit.

 

False, misleading, or deceptive acts or practices in the conduct of any trade or
commerce are hereby declared unlawful and are subject to action by the consumer
protection division under the federal statute: Federal Trade Commission Act 15

U.S.C. §§ 41-58.

FEDERAL UNFAIR AND DECEPTIVE TRADE PRACTICES

Defendant OGD also violated Federal Trade Commission Act (FTC Act) (15 USC
§45) Section 5, [5(a)] because Defendant OGD EQUIPMENT COMPANY, LLC

conduct could and have affected consumers nationwide.

1. Failing to inform the Plaintiff and other consumers of the cost of their
parts and labor for mere profit deceptively;

2. Injury to consumers cannot be reasonably avoided because Defendant
OGD EQUIPMENT COMPANY, LLC through its employees, partners,
and contract installers are willing to risk injury to consumers across state
lines for profit;

3, Since Defendants OGD EQUIPMENT COMPANY, LLC is willing to be
untruthful to consumers, its misleading representations, omissions, and
practices are material.

5. Defendants OGD EQUIPMENT COMPANY, LLC conduct is not
outweighed by the countervailing benefits to consumers.

1]

 

 
Case 4:20-cv-04268 Document 1 Filed on 12/11/20 in TXSD Page 12 of 22

44. Again under the deceptive trade practices acts, an unfair or deceptive acts or
practices, the Plaintiff do not have to show or prove that a claim or representation was
intended to deceive, the Plaintiff only need to present to the Court that Defendant OGD
EQUIPMENT COMPANY, LLC and its management, agents, employees, partners,
contract installers, or representatives actions had the capacity or tendency to deceive.
However, in this case, the Plaintiff can show the Court that Defendant OGD
EQUIPMENT COMPANY, LLC intended purpose was to deceive not only Drake, but
also unsuspecting other consumers that contacted them for services. The capacity to

deceive can be found without a finding that anyone has actually been deceived:

a). Plaintiff only has to establish that an act or practice is unfair or deceptive;

b). Plaintiff must demonstrate that the practice has an impact upon public
interest.

45, It was a deceptive act or practice for Defendant OGD EQUIPMENT

COMPANY, LLC its partners, agents, its employees, contract installers, and or its

representatives to violate federal and or state laws.

a). By all the ways pled herein in this original petition;
b). By Defendants OGD EQUIPMENT COMPANY, LLC violating federal

and state civil laws.

46. The above-described actions were committed by Defendants ODG

willfully, wantonly and with reckless disregard for the rights of Plaintiff.

12
Case 4:20-cv-04268 Document 1 Filed on 12/11/20 in TXSD Page 13 of 22

FIFTH CAUSE OF ACTION

COUNT 5. FALSE AND MISLEADING ADVERTISING IN VIOLATION OF
BUSINESS & PROFESSIONS CODE § 17200, et seq. (UNFAIR AND

FRAUDULENT CONDUCT PRONGS OF THE ACT)

47. Plaintiff incorporate by reference all other paragraphs in this Complaint as
it fully set forth herein and further alleges as follows.

48. Business and Professions Code § 17200, et seq., prohibits any “unfair,
deceptive, untrue or misleading advertising.” For the reasons discussed above and pled
herein, Defendant OGD engaged in unfair, untrue and misleading advertising in violation
of Business and Professions Code § 17200. The Plaintiff is a “person” pursuant to the
definitions set forth in Business and Professions Code § 17201.

49. __ As alleged herein, Plaintiff has standing to pursue this claim as Plaintiff
has suffered injury as a result of Defendant OGD EQUIPMENT COMPANY, LLC
actions. Specifically, Plaintiff was injured as a result of OGD EQUIPMENT
COMPANY, LLC deceptive and unfair acts as described herein, which were meant to
deceive the Plaintiff and other consumers across state lines into doing business with OGD
only because their name is similar to a reputable company. OGD EQUIPMENT
COMPANY, LLC cause injury to the Plaintiff.

50. The naming of OGD similar to the name of a well established garage door
company is not by accident but it was intended to deceive consumers across state lines. If
Plaintiff had known that Defendant OGD EQUIPMENT COMPANY, LLC was not in
fact the same company, he would never had contacted them. When the Plaintiff advised
that he had them install his garage door previously, the person on the telephone said, yes
we did, but they could not had because OGD is not the same company. OGD made false

advertising claims omitting the fact that they were not the same company.

13

 

 
Case 4:20-cv-04268 Document 1 Filed on 12/11/20 in TXSD Page 14 of 22

51. ©QGD EQUIPMENT COMPANY, LLC making themselves appear like the
reputable company is false and misleading even in their webpage advertising. The
omittance of these fact and by Defendants OGD EQUIPMENT COMPANY, LLC
advertising this important fact, makes the advertising misleading thus false.

52. Defendant OGD EQUIPMENT COMPANY, LLC concealed and failed to
disclose their parts and labor cost and more importantly failed to disclose that they were
not the orginal overhead garage door company in the area. However, the ads on its own
website, Defendant OGD EQUIPMENT COMPANY, LLC never even suggests that they
were a different company.

53. As alleged in the preceding paragraphs, the acts, omissions,
misrepresentations, practices and non-disclosures constitute “unfair” practices within the
meaning of Oklahoma state laws.

54. Defendant OGD EQUIPMENT COMPANY, LLC business practices, as
alleged herein, are unfair because: 1). The injury to consumer is substantial; 2). The
injury is not outweighed by any countervailing benefits to consumers or competition; and
3). Consumers could not reasonably have avoided the information because Defendant
OGD EQUIPMENT COMPANY, LLC mislead the consuming public by making the
public believe that they are the original overhead door company. Moreover, there were
reasonably available alternative names to name their company, in fact, millions of other
names that they could have used, except a similar name to a reputable company, to
further Defendant OGD EQUIPMENT COMPANY, LLC legitimate business interests,

other than the conduct described herein.

14

 
Case 4:20-cv-04268 Document 1 Filed on 12/11/20 in TXSD Page 15 of 22

55. Defendant OGD EQUIPMENT COMPANY, LLC business practices as
alleged herein are fraudulent because they are likely to deceive consumers into believing
that Defendant OGD EQUIPMENT COMPANY, LLC the original overhead door
company. Defendant OGD EQUIPMENT COMPANY, LLC advertisement of their
company was designed to conceal and mislead the general public into doing business
with them.

56. Plaintiff was misled into doing business with Defendant OGD
EQUIPMENT COMPANY, LLC by their choosing to name their business similar to a
reputable business that is well established. Defendant OGD EQUIPMENT COMPANY,
LLC deceptive conduct described herein. Defendant OGD EQUIPMENT COMPANY,
LLC misrepresentations and omissions were uniform and would be considered material
to the average consumer.

57. | There were reasonably available alternatives to further Defendant OGD
EQUIPMENT COMPANY, LLC business interests, other than conduct described herein.

58. All of the conduct alleged herein is continuing to occur in Defendant OGD
EQUIPMENT COMPANY, LLC business. Defendant’s wrongful conduct is part of a

pattern or generalized course of conduct repeated on thousands of occasions daily.

SIXTH CAUSE OF ACTION
COUNT 6. FALSE AND MISLEADING ADVERTISING IN VIOLATION OF

BUSINESS & PROFESSIONS CODE § 17500, et seq. AGAINST
DEFENDANT OGD EQUIPMENT COMPANY, LLC

59. Plaintiff incorporate by reference all other paragraphs in this Complaint as

it fully set forth herein and further alleges as follows.

15

a ESSE nS HN

AO oROe er nc  RENIRE DA tetra Itai pt

on ener pstemanipsrmtentae ascent for lege Tete SRS ee

Sep gre aN CER nie ERTS eer

{ite ahveinennnates een
Case 4:20-cv-04268 Document 1 Filed on 12/11/20 in TXSD Page 16 of 22

60. As alleged herein, Plaintiff has sanding to pursue this claim as Plaintiff
has suffered injury as a result of Defendant OGD EQUIPMENT COMPANY, LLC
actions. Specifically, Plaintiff was injured due to OGD failure to be honest with the
Plaintiff, telling him that the cost will not be that much when asked about parts and labor
cost. If OGD contact employee would had told the Plaintiff the truth, Drake would have
asked him to leave immediately. Plaintiff believed that he was doing business with the
original Overhead Door Company, not OGD which is no more than a fly-by-night
company that do not even have a business address where a person can voice a complaint.
Defendant OGD EQUIPMENT COMPANY, LLC are committing deceptive acts across
state lines and therefore giving this Court jurisdiction to hear this case. Plaintiff would
not have conducted business with OGD if he had known that their fraudulent tactics. In
Exhibit 2, OGD Internet Ad is misleading and false, the company does not have an At+
rating by the BBB. See consumer complaints from the Internet about OGD. Exhibit 3.

61. Defendant OGD EQUIPMENT COMPANY, LLC violated Oklahoma
state and federal laws by publicly disseminating false, misleading, and unsubstantiated
advertisements regarding their company and its products.

62. Defendant OGD EQUIPMENT COMPANY, LLC false, misleading and
unsubstantiated advertisements were disseminated to increase the sales of their products
and services.

63. Defendants OGD EQUIPMENT COMPANY, LLC knew or should have
known their advertisements and brand of new was intended to deceive consumers across
state lines. Furthermore, Defendant OGD publicly disseminated the false and misleading
advertising. Plaintiff has suffered harm as a result of because Defendant OGD false and
misleading advertisements induced him to conduct business with a fraudulent company,
which ultimately caused injury to the Plaintiff.

16

 

 

 

 

 

 

 

 
Case 4:20-cv-04268 Document 1 Filed on 12/11/20 in TXSD Page 17 of 22

SEVENTH CAUSE OF ACTION

COUNT 7. RESPONDEAT SUPERIOR

64. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

65. | When viewed objectively, Defendant OGD EQUIPMENT COMPANY,
LLC conduct, acts and/or omissions described above involved conduct that put the
Plaintiff and other consumers at risk of injury by their fraudulent conduct, considering the
probability and magnitude of potential harm to others. Defendant OGD EQUIPMENT
COMPANY, LLC employees, contract installers, and representative had or should have
had actual, subjective awareness that they were overcharging people across state lines.

66. Defendant OGD EQUIPMENT COMPANY, LLC conduct rises to the
level of gross negligence. Accordingly, Plaintiff is entitled to a finding that Defendant
OGD EQUIPMENT COMPANY, LLC its agents, contract installers, and representatives
were grossly negligent in the manner they conducted business with the Plaintiff and most
likely other victims of their scam. “Respondeat superior is based on a ‘deeply rooted
sentiment’ that it would be unjust for an enterprise to disclaim responsibility for injuries
occurring in the course of its characteristic activities.” (Vary M. v. City of Los Angeles
(1991) 54 Cal.3d 202, 208 [285 Cal.Rptr. 99, 814 P.2d 1341]. Defendant OGD
EQUIPMENT COMPANY, LLC is vicariously liable for all negligent and grossly

negligent acts and/or omissions alleged herein to have been perpetrated by its employees.

17

REE NYA Ry mt tp

pkemgeicy ctr gece nin tren Te TPE REAL Re aco te a

Atta eee en oct oT a | EEE et

 

pp aitca ene eihiape errata RRL Rue there pea acral e
Case 4:20-cv-04268 Document 1 Filed on 12/11/20 in TXSD Page 18 of 22

EIGHTH CAUSE OF ACTION

COUNT 8. MALICE

67. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

68. Plaintiff further alleges that Defendant OGD EQUIPMENT COMPANY,
LLC by and through its acts and/or omissions, and through the acts and/or omissions of
its employee, as set out and plead herein, exceeded the test for negligence and committed
acts and/or omissions of gross negligence that amounted to more than momentary
thoughtlessness, inadvertence or error of judgment. Plaintiff alleges that said acts and/or
omissions amounted to such an entire want of care as to establish that the act or omission
was the result of actual conscious indifference to the rights of the Plaintiff who is of a
protective class of person. Plaintiff further alleges that the Defendant OGD
EQUIPMENT COMPANY, LLC acts and/or omissions of gross negligence created an
extreme degree of risk to Plaintiff claims against all parties of which were liable to the
Plaintiff for the injuries he sustained as a result of OGD EQUIPMENT COMPANY, LLC
fraud and deceptive acts committed against the Plaintiff and possibly other consumers.

69. Plaintiff further alleges that the Defendant OGD had actual subjective
awareness that the company was committing unfair, and deceptive acts against the
Plaintiff. These were clear constitutional violations of Plaintiffs rights but, nevertheless,
proceeded with conscious indifference to the rights, and welfare of the Plaintiff on

account of his race, African American. In this regard, Plaintiff seeks exemplary damages.

18

 

 
Case 4:20-cv-04268 Document 1 Filed on 12/11/20 in TXSD Page 19 of 22

NINTH CAUSE OF ACTION

COUNT 9. DECLARATORY JUDGMENT AND INJUNCTION
(28 USC §2201, et seq.)

70. Plaintiff incorporates by reference all preceding paragraphs and
allegations as if fully set forth herein.

71. An actual controversy has arisen and now exists between Plaintiff and
Defendant concerning Plaintiffs’ rights under the United States Constitution. A judicial
declaration is necessary and appropriate at this time as to Counts IX through XII above.

72. Plaintiffs desire a judicial determination of his rights against Defendant
OGD EQUIPMENT COMPANY, LLC as they pertain to Plaintiffs’ right to be informed
of the costs before a company provides any work on his home or dwelling.

73. To prevent further violation of Plaintiffs’ constitutional rights by
Defendant OGD EQUIPMENT COMPANY, LLC, it is appropriate and proper that a
declaratory judgment issue, pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57,
declaring that OGD’s actions against the Plaintiff is unconstitutional.

74. Furthermore, pursuant to 28 U.S.C. § 2202 and Fed. R. Civ. P. 65, it is
appropriate and hereby requested that this Court issue a permanent injunction prohibiting
Defendant OGD EQUIPMENT COMPANY, LLC from using the name Overhead Door,
so that it does not confuse consumers into doing business with them. Plaintiff is suffering
irreparable harm from OGD EQUIPMENT COMPANY, LLC unfair, deceptive,

fraudulent, and unconstitutional policies.

19

 

 

E
5
i
i
i
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 20 of 22

DAMAGES

75. Asadirect and proximate result of OGD EQUIPMENT COMPANY, LLC
conduct, Plaintiff has suffered damages.

76. Plaintiff has suffered and is continuing to suffer mental anguish on
account of Defendant OGD EQUIPMENT COMPANY, LLC actions and conduct as pled
herein. Plaintiff is seeking an order from this Court decreeing that Defendants will pay
the Plaintiff damages as set forth herein in this original petition of $125,000.00.

77. In addition, Plaintiff by this action, seeks compensatory and punitive
damages as pled herein, expert witness fees, cost, interest, and other causes of actions
pled herein and for all other monies and damages to which he may be entitled and:

* Attorneys’ fees for preparation and trial;
= Attorneys’ fees if there is to be an appeal to the Seventh Court of Appeals;
= Attorneys’ fees if there is to be an appeal to the U.S. Supreme Court;
= Incidental damages;
* Past mental anguish;
= Future and past emotional distress;
3. Trebled damages for knowingly and willfully causing harm to the
Plaintiff;
4. Plaintiff respectfully requests that the Court grant additional damages as
already pled herein and for declaratory judgment and other causes pled

herein.

ATTORNEYS’ FEES, COSTS & INTEREST

78. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

20

 

at eR A ST

Seu errr np enti ae or ee
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 21 of 22

79. Plaintiff hereby sues for the recovery of reasonable attorneys’ fees, costs

of court and pre-and post-judgment interest at the highest rates to which he is entitled.

REQUEST FOR JURY TRIAL

80. Plaintiff hereby requests a jury trial on all matters set forth in his original

petition as pled to this Honorable Court.

PARYER FOR RELIEF

81. Plaintiff prays for a judgment against Defendant OGD EQUIPMENT
COMPANY, LLC it agents, employees, retailers, and representatives and each of them as

follows:

a) Special damages for Plaintiff in the amount of $125,000.00 against OGD;
b) General damages for Plaintiff in an amount to be determined at trial;

c) Punitive Damages in an amount to be determined at trial;

d) Cost of suit;

e) Attorney fees for preparation and trial;

f) Attorney fees if there is to be an appeal to the US. Supreme Court;

g) Incidental damages;

h) Past and future emotional distress;

i) Trebled damages for willfully causing harm to the Plaintiff,

j) Prejudgment interest;

21

ene tn a RE

Seen

 

AARNE nem ere em erp

pO rati y aebaertbeey eter seco tatoo
Case 4:20-cv-04268 Document1 Filed on 12/11/20 in TXSD Page 22 of 22

k) Injunctive and Declaratory Relief:

1) For such other and further relief as the court deems just and proper.

PRAYER

82. WHEREFORE PREMISES CONSIDERED, Plaintiff hereby prays that he
is awarded compensatory damages, reasonable attorneys’ fees, costs of court and pre-
judgment and post-judgment interest at the highest rates to which he is entitled to receive;
and for such other proper relief to which Plaintiff is entitled. And grant such other and
further relief as the Plaintiff as prayed for in its entirety and as it appears reasonable and

just, to which Plaintiff shows himself entitled.

Respectfully submitted,

 

E.V. Drake

P.O. Box 1771

Houston, Texas 77015
912-281-7100
victorstems44@gmail.com

22

cate

 
